Citation Nr: 0013395	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
vasomotor rhinitis with sinusitis and nasal polyposis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent 
prior to June 18, 1998, for left ankle strain with arthritic 
changes.

3.  Entitlement to an increased evaluation in excess of 20 
percent from June 18, 1998, for left ankle strain with 
arthritic changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.   
 
That rating decision confirmed and continued evaluations of 
10 percent both for chronic vasomotor rhinitis with sinusitis 
and nasal polyposis, and for a left ankle strain with 
arthritic changes.  During the course of appeal, a March 1997 
rating decision increased the assigned rating for chronic 
vasomotor rhinitis with sinusitis and nasal polyposis to 30 
percent, effective from September 1993.  An August 1999 
rating decision increased the assigned rating for a left 
ankle strain with arthritic changes to 20 percent, effective 
from June 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's chronic vasomotor rhinitis with sinusitis 
and nasal polyposis is manifested by moderate bilateral nasal 
blockage; and chronic bilateral maxillary sinusitis with no 
swelling or tenderness, and with some thick tenacious mucoid 
secretions. 

3.  During the period prior to June 25, 1996, the veteran's 
left ankle strain with arthritic changes is not shown to be 
productive of marked limitation of motion of the ankle.

4.  From June 25, 1996, the veteran's left ankle strain with 
arthritic changes is shown to be productive of no more than 
marked limitation of motion of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for chronic vasomotor rhinitis with sinusitis and nasal 
polyposis, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Codes 6501, 6514 (1996); 
38 C.F.R. §§ 4.31, 4.97, Diagnostic Codes 6510-6514, 6522 
(1999).

2.  Prior to June 25, 1996, the criteria for a disability 
evaluation in excess of 10 percent for a left ankle strain 
with arthritic changes have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5010, 5270, 5271, 5272, 5273, 5274, 5277, 5284 (1999).

3.  As of June 25, 1996, the criteria for a disability 
evaluation of 20 percent and no more, for a left ankle strain 
with arthritic changes, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010, 5270, 5271, 5272, 5273, 5274, 5277, 5284 (1999).

4.  The criteria for a disability evaluation in excess of 20 
percent for a left ankle strain with arthritic changes as of 
June 18, 1998 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 
5270, 5271, 5272, 5273, 5274, 5277, 5284 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's increased rating claims 
are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented claims which are 
plausible.  

After examining the record, the Board is also satisfied that 
all relevant facts have been properly developed in regard to 
the veteran's claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Littke v. Derwinski, 1 Vet. App. 90, 
91 (1990).  The veteran has been afforded examinations 
pertinent to his claims, and there is no indication that 
there are other relevant records available which would 
support the veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  Evidence of record include private and 
VA clinical records, and reports of several VA examinations 
in the 1990's.  

Chronic Vasomotor Rhinitis with Sinusitis and Nasal Polyposis

The veteran's chronic vasomotor rhinitis with sinusitis and 
nasal polyposis is presently evaluated as 30 percent 
disabling, effective from the date of claim for an increase 
in September 1993, under 38 C.F.R. § 4.97, Diagnostic Codes 
6510, 6522 (1999).

The Board notes that effective October 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
the respiratory system, including disorders of rhinitis and 
sinusitis, as previously set forth in 38 C.F.R. § 4.96-4.97.  
See 61 Fed. Reg. 46720-46731 (1996).  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the appeal process has been concluded, the version 
most favorable to the veteran will apply, absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  As the changes to the 
schedular criteria were made during the pendency of the 
veteran's appeal, the Board finds that it must consider both 
the old and new criteria in evaluating the veteran's service-
connected chronic vasomotor rhinitis with sinusitis and nasal 
polyposis.  However, as the revised regulations in this case 
do not allow for their retroactive application prior to 
October 7, 1996, the Board cannot apply the new provisions 
prior to that date.  In other words, the Board must review 
the evidence dated prior to October 7, 1996, only in light of 
the old regulations, but must review the evidence of the 
veteran's disability picture after October 7, 1996, under 
both the old and newly revised regulations, using whichever 
version is more favorable to the veteran in assigning an 
evaluation.

Prior to October 7, 1996, Diagnostic Codes 6510 to 6514 
provided that a 30 percent evaluation required severe chronic 
sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and a purulent 
discharge or crusting reflecting purulence.  A 50 percent 
evaluation was assigned for sinusitis, post-operative, 
following a radical operation, with chronic osteomyelitis 
requiring repeated curettage, or for severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
to 6514 (1996).

Prior to October 7, 1996, Diagnostic Code 6501 provided that 
a 30 percent rating required chronic atrophic rhinitis with 
moderate crusting and ozena, with atrophic changes.  A 50 
percent evaluation required massive crusting and marked 
ozena, with anosmia.  38 C.F.R. § 4.97, Diagnostic Code 6501 
(1996).

Effective October 7, 1996, revised criteria for rating 
sinusitis provide that the disability is rated under the 
General Rating Formula for Sinusitis.  That formula provides 
that a 30 percent evaluation requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or: near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
to 6514 (1999).

Effective October 7, 1996, Diagnostic Code 6522 provides a 
maximum evaluation of 30 percent for allergic rhinitis with 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (1999).

The report of an October 1993 VA examination of the nose and 
sinuses shows complaints of "chronic sinusitis" and nasal 
obstruction, and a history of polyps with no previous 
surgery, and an allergy to dust.  Findings were normal for 
examination of the external nose, nasal vestibule; and for 
both nasal cavities, except for a possible polyp on the left 
of the middle meati.  The report noted clinical testing 
results of allergic rhinitis, which was the diagnosis of the 
report.   

The report of a June 1996 VA examination of the nose and 
sinus shows complaints of nasal congestion, occasional 
infections, allergy to dust and rhinorrhea.  On examination, 
the external nose showed an irregular vistibule, and the 
nasal vestibule was ok.  An associated progress note contains 
an assessment of chronic polyps.  The examination report 
contains a diagnosis of allergic rhinitis.

A November 1996 VA medical report shows complaints of severe 
nasal polyposis and asthma, and contains an impression of 
nasal polyposis.  The veteran was scheduled for surgery to 
treat the polyps but changed his mind and refused surgery. 

A January 1998 private operative report shows a preoperative 
diagnosis of chronic sinusitis and nasal polyps and asthma.  
The report shows that the veteran underwent a bilateral nasal 
polypectomy, total ethmoidectomy and maxillary antrostomy.  

A June 1998 VA examination report shows complaints of nasal 
obstruction and frontal area pain.  The veteran reported that 
he was treated with medication to relieve the frontal area 
pain.  The report noted complaints of nasal blockage for many 
years and intermittent purulent discharge.  The report noted 
that there was no present purulent discharge.  There was no 
present dyspnea at rest or on exertion; and no speech 
impairment.  The report noted that in January 1998, the 
veteran had undergone endoscopic sinus surgery for nasal 
polyps and maxillary sinus disease.  The veteran was noted to 
be allergic to dust and had developed asthma in 1988, for 
which he took medication by inhaler.  The report noted that 
the veteran had not had any recent periods of incapacitation.  
On physical examination, the report noted moderate bilateral 
nasal blockage of 20 percent.  With respect to sinusitis, the 
report noted findings of no swelling or tenderness, and some 
thick tenacious mucoid secretions, especially on the right.  
The report indicated that on clinical testing, there was no 
stenosis of the larynx, and no facial disfigurement.  An 
associated X-ray examination report contains an impression of 
pan sinusitis.  The report contains diagnoses of (1) chronic 
bilateral maxillary sinusitis, post endoscopic sinus surgery; 
and (2) bronchial asthma.  The report indicated that the 
veteran's disorder primarily involved the nose and sinus, but 
not the larynx or pharynx.  

With respect to the old criteria effective prior to October 
7, 1996, for the period prior to that date, the criteria for 
an evaluation in excess of 30 percent under the old criteria 
is not met and an increase is not warranted.  Basically, as 
shown above, clinical evidence did not show that the 
veteran's sinusitis was manifested by chronic osteomyelitis 
requiring repeated curettage following a radical operation, 
or by severe symptoms after repeated operations.  Nor did the 
veteran's disorder show that a rhinitis disorder was 
manifested by massive crusting and marked ozena, with 
anosmia.  38 C.F.R. § 4.97, Diagnostic Codes 6501, and 6510 
to 6514 (1996).

Similarly, for the period commencing October 7, 1996, an 
evaluation in excess of 30 percent for chronic vasomotor 
rhinitis with sinusitis and nasal polyposis is not shown to 
be warranted.  The record does not show that the veteran's 
service-connected disorder meets the criteria requisite for 
an increase under the revised criteria.   There is no showing 
of chronic osteomyelitis following radical surgery.  Nor does 
the record show near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries. 

Further, the veteran is already assigned a 30 percent 
evaluation for his respiratory disability, which is the 
maximum rating under Diagnostic Code 6522 for allergic or 
vasomotor rhinitis with polyps.  Therefore, an increase under 
that code for the presence of polyps is not obtainable for 
the period from October 7, 1996.

Thus under the appropriate Diagnostic Codes, the Board can 
find no basis to grant the veteran an evaluation in excess of 
the existing 30 percent evaluation for chronic vasomotor 
rhinitis with sinusitis and nasal polyposis.


 

Left Ankle Strain with Arthritic Changes

The veteran's left ankle strain with arthritic changes is 
evaluated as 10 percent disabling prior to June 18, 1998, and 
as 20 percent disabling from that date, under 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998).  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010 (1999).

The Board notes that the applicable regulations contain a 
number of provisions relating to the ankle joint and to the 
foot.  The RO has rated the veteran's disability under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle. The veteran's disability could be evaluated 
under the criteria for ankylosis or limitation of motion of 
the ankle or for malunion or an astragalectomy as specified 
in Diagnostic Codes 5270, 5271, 5272, 5273 and 5274.

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999).

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (1999).

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272, which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273, which also assigns a 
10 percent evaluation for such deformity of moderate 
severity.  An astragalectomy would result in a 20 percent 
evaluation under Diagnostic Code 5274.

The veteran was granted service connection for his left ankle 
disability in May 1948, and a noncompensable evaluation was 
assigned.  That rating remained in effect until an August 
1968 Board decision determined that a 10 percent evaluation 
was warranted.  To effectuate that Board decision, a 
September 1968 RO rating decision assigned a 10 percent 
evaluation, effective from October 1965.  The veteran filed 
his most recent claim for an increase in September 1993.  
During the course of this appeal, an August 1999 rating 
decision increased the assigned rating from 10 percent to 20 
percent, effective from June 18, 1998 on the basis of 
examination findings of that date.  Thus, the Board must 
consider whether an evaluation in excess of 10 percent is 
warranted prior to June 18, 1998; and whether an evaluation 
in excess of 20 percent is warranted for the period from June 
18, 1998.

The report of an October 1993 VA orthopedic examination shows 
that the veteran had an antalgic gait with pain to the left 
foot.  The veteran was able to rise on his toes and on his 
heals.  The report noted valgus at the hindfoot on 
ambulation.  There was a slight reddening at the arch joints 
and no edema.  The veteran was able to ambulate with pain in 
the left foot.  There was no obvious deformity, slight valgus 
mid-foot, and pes planus.  The skin showed a loss of hairs 
over the foot, shiny skin, and slight appearance of 
hyperpigmentation.  The report noted that X-ray examination 
showed no evidence of fracture, and minimum changes of 
degeneration.  An associated X-ray report contains an 
impression of a small calcification seen in the soft tissue 
medial to the medial malleolus; minimum calcification in the 
wall of the arteries anterior and posterior to the left lower 
leg and left ankle.  The veteran provided a report showing 
peripheral neuropathy.  The October 1993 VA orthopedic 
examination report contains a diagnosis of painful foot 
possibly secondary to peripheral neuropathy and slight valgus 
at the hindfoot. 

VA clinical records show complaints in 1995 of left leg pain, 
and of numbness and tingling in the toes and feet bilaterally 
when standing, more in the left than right foot.

A June 1996 VA examination report shows that the veteran 
reported complaints of generalized foot pain that increased 
with weight bearing, and tingling sensation.  On examination, 
there was mild hind foot varus deformity; and swelling in the 
ankle.  An associated X-ray report shows that the left foot 
and ankle manifested a spur present on the plantar surface of 
the left calcaneus as seen in 1993.  There was a small 
calcification adjacent to the medial malleolus as seen on the 
1933 examination.  There was soft tissue swelling at the left 
ankle.  Vascular calcification was noted.  The veteran's gait 
was normal.  A small cortical defect was noted in the distal 
fibular shaft, which was unchanged since 1993.  The ankle 
appeared otherwise intact.  The X-ray examination report 
noted that the bony structure appeared grossly normal, and 
that vascular calcifications were noted.  The examination 
report contains a diagnosis of peripheral neuropathy.

A March 1997 private report of diagnostic imaging of the left 
ankle noted complaints of pain in the left ankle; and 
findings of no fracture, dislocation or bony lesions.  The 
report also noted that there was no soft tissue narrowing, 
and that there was smooth density adjacent to the tip of the 
medial malleolus, which could represent old avulsion 
fracture.  The report contains an impression of smooth tiny 
density adjacent to the tip of the medial malleolus that 
could represent old avulsion fracture, otherwise 
radiographically negative left ankle.  An associated report 
of diagnostic imaging of the left foot noted findings of no 
fracture, erosions or bony lesions seen; atherosclerotic 
vascular calcification noted, otherwise no soft tissue 
calcifications.  The impression was vascular calcifications 
otherwise radiographically negative left foot.

The report of a June 1998 examination noted that the veteran 
walked bow-legged with a walking cane to support his walking.  
The veteran complained of pain on his left ankle area, with 
pain on walking a lot and on standing.  The report noted that 
the veteran was afflicted with arthritis of the joints and 
left hip radiculopathy.  On examination, the veteran used a 
cane to walk, and walked with a moderate limp on the left 
leg.  He had a genu varum deformity on the left; marked knee 
swelling; and mild ankle swelling noted with localized 
tenderness on palpation of the left ankle.  He was unable to 
stand steadily well on the left or right.  He was able to 
stand aided by a walking cane and by the examiner's table.  
He was unable to squat, or to stand on toes and heels due to 
pain of the left leg, ankle, and foot.  Ranges of motion of 
the left ankle included dorsiflexion of 10 degrees due to 
pain, zero degrees without pain; plantar flexion of 35 
degrees with pain, 25 degrees without pain; radial inversion 
of 15 degrees with pain, 10 degrees without pain; eversion of 
15 degrees with pain, 10 degrees without pain.  Repeated 
motion of the ankle on the left showed fatigue, weakness, 
"and pain less dorsiflexion and plantar flexion."  Plantar 
extension with moderate antigravity and pro-gravity 
resistance caused fatigue, weakness, and pain.  Chronic 
swelling, which was mild, was noted in the left ankle.  The 
report of X-ray examination contains impressions of (1) 
probable small medial soft-tissue calcification of the ankle, 
however, cannot entirely rule out displaced small fractured 
fragment; (2) posterior effusion/Achilles tendinitis; (3) 
osteopenia of phalanges; (4) big toe, probable 5 mm bone 
island in distal proximal phalanx and cystic lesion medial 
head of metatarsal; and (5) small plantar calcaneal spur.  
The examination report contains a diagnosis of history of 
moderate residual of left ankle sprain with degenerative 
changes; pain on weight bearing, limitation of range of 
motion, with X-ray revealing [findings in X-ray report].

The Board has considered the clinical evidence of the 
veteran's disability picture due to his left ankle disability 
for periods both before and after June 18, 1998.  The Board 
notes that the clinical findings do not disclose that the 
veteran has had ankylosis of the left ankle.  As such, 
Diagnostic Codes 5270 and 5272 are not for application in 
evaluating the left ankle pathology.  The veteran has also 
not undergone an astragalectomy and he does not have malunion 
of either os calcis or astragalus; therefore, Diagnostic 
Codes 5274 and 5273 are also not for application.

There are also various Diagnostic Codes which pertain to 
disabilities of the foot.  Generally, disabilities of the 
foot are rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5284.  However, the veteran is service-
connected for left ankle strain with arthritic changes, and 
not for any disability of the foot pertinent to these 
diagnostic codes.  Therefore, his left ankle disability does 
not warrant an increase under these codes.  

Thus, the veteran's claim for an increase in excess of 10 
percent for the period prior to June 18, 1998, depends on 
whether his left ankle condition meets criteria under 
Diagnostic 5271 for limitation of motion.  In evaluating the 
left ankle disability prior to June 18, 1998, the evidence 
does not show symptomatology reflecting criteria that would 
warrant an evaluation in excess of 10 percent prior to a June 
1996 VA examination.  On comparing findings from that 1996 
examination with those of the June 1998 examination, and 
after resolving all reasonable doubt in the veteran's favor, 
the Board finds that an evaluation of 20 percent is warranted 
for the left ankle disability from the date of the June 1996 
VA examination.  

Evidence prior to the 1996 examination includes the report of 
an October 1993 examination when the veteran complained of 
left foot pain.  At that time he was able to ambulate, albeit 
with an antalgic gait with reported pain to the left foot.  
There was no obvious deformity, no edema and he was able to 
rise on his toes and heels.  However, when examined again in 
June 1996, the veteran complained of generalized foot pain 
that increased with weight bearing, and a tingling sensation.  
Unlike previous examination findings, at this time there was 
observable swelling at the left ankle, similar to that noted 
subsequently during the June 1998 VA examination.  Although 
range of motion studies were not conducted during the 1996 
examination, the Board finds that other findings and 
complaints made in 1996 were similar to that of the 1998 
examination.  On resolving all reasonable doubt in the 
veteran's favor, the Board finds that the findings of the 
June 1996 VA examination are essentially similar to those of 
the 1998 examination, and reflect criteria that warrants an 
evaluation of 20 percent under Diagnostic Code 5271, for 
marked limitation of motion of the left ankle.  Thus, the 
Board finds that an evaluation of 20 percent is warranted 
from the date of the June 25, 1996 VA examination, and the 
veteran's claim is granted to that extent.

However, with respect to the period from June 25, 1996, the 
Board does not find that an evaluation in excess of 20 
percent is warranted.  An evaluation of 20 percent is the 
maximum assignable under Diagnostic Code 5271, as well as for 
Diagnostic Codes 5272, 5273 and 5274, which were previously 
discussed.  Also as discussed, the veteran's left ankle 
disability has not been shown to manifest ankylosis requisite 
for an increase under Diagnostic Code 5270.  Further, there 
is no competent medical evidence that indicates that the 
veteran's service-connected left ankle disability manifests a 
severe left foot disability warranting a higher evaluation 
under Diagnostic Code 5284.  Accordingly, a preponderance of 
the evidence is against an evaluation greater than the 20 
percent that has been granted herein for the period from June 
25, 1996 to June 18, 1998.
  
Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Board notes that some of the veteran's symptomatology, 
including gait and walking limp requiring a cane, is not 
shown to be totally related to his service-connected left 
ankle disability.  However, even attributing all such 
symptomatology as due to the ankle disability, the showing of 
limited motion and chronic pain warrants a finding of: no 
more than moderate impairment due to limitation of motion 
prior to June 25, 1996; and no more than marked impairment 
due to limitation of motion of the left ankle from June 25, 
1996.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  
There is no competent medical evidence that reflects that 
even with the consideration of the provisions of 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
veteran experiences ankylosis of the left ankle, or the 
functional equivalent thereof.  Therefore, a higher 
evaluation under Diagnostic Code 5270 is not warranted for 
the respective periods under consideration.  

Thus under the appropriate Diagnostic Codes, the Board can 
find no basis to grant the veteran an evaluation in excess of 
the existing 10 percent evaluation prior to June 25, 1996; or 
to grant an evaluation higher than 20 percent from June 25, 
1996 to June 18, 1998.  The Board further finds no basis for 
an increase in excess of the existing 20 percent from June 
18, 1998.  

Conclusion

With regard to the ratings for the claims on appeal here, the 
Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board has considered the disability picture 
presented by chronic vasomotor rhinitis with sinusitis and 
nasal polyposis, and for a left ankle strain with arthritic 
changes.  The Board finds that that disability picture is not 
so exceptional or unusual as to warrant a referral for 
consideration of an evaluation on an extraschedular basis.  
For example, it has not been shown that the veteran's 
respiratory or left ankle problems have markedly interfered 
with his employment or resulted in frequent hospitalizations.  
The Board is therefore not required to remand the claims for 
increased evaluations for these disabilities to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis beyond that granted 
above.  38 U.S.C.A. § 5107(b).




ORDER

An increased evaluation for chronic vasomotor rhinitis with 
sinusitis and nasal polyposis, is denied.

An increased evaluation for a left ankle strain with 
arthritic changes prior to June 25, 1996, and from June 18, 
1998, is denied.

An evaluation of 20 percent for a left ankle strain with 
arthritic changes from June 25, 1996 to June 18, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.





		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

